DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear if “an audio signal” in line 5 is the same as “an audio signal” in line 1.
As to claim 1, it is unclear what is meant by “changing positions of the sample points of the first set of sample points in the interval such that each sample point of the first set of sample points is changed from its respective first position in the first set of sample points to its respective second position in the second set of sample points.” These are two different sets of sample points. How does a sample point in the first set have a respective position in the second set?
claim 1, it is unclear if “a zero-crossing tangent” is unclear is related to “a first zero-crossing,” “a further zero-crossing,” or a completely different zero crossing.
As to claim 2, it has the same issue regarding “changing positions of the sample points” as claim 1 above.
As to claim 4, the term “processable” is unclear. It can be interpreted as a non-active step (i.e. future action) that is outside the scope of the claimed apparatus. 
As to claim 5, it is unclear if “an audio signal modification rule” is the same as “an audio signal modification rule” in claim 1. 
As to claim 7, “a first zero crossing” and “a further zero-crossing” were already introduced in parent claim 1.
As to claim 8, “a lowpass filter,” “at least one filter device,” and “at least one filtering rule” are used twice in the claim. If each instance is meant to refer to the same elements, changing the repeats from “a” to “the” would overcome the rejection. If not, changing the language to “a first…” and “a second…” (for example) would overcome the rejection.
As to claim 9, the relationship between “a first audio processing device,” “at least one further audio processing device” and “at least one audio processing device” of claim 1 is unclear. Are these meant to be three different audio processing devices?
As to claim 10, the relationship between “a first audio signal modification rule,” “at least one further audio signal modification rule” and “an audio signal modification rule” in claim 1 is unclear. 
As to claim 12, the term “opposite” in the context of the claim is unclear. Opposite in what way?
As to claim 13, it is unclear if “the first audio processing device” refers to “at least one audio processing device” of claim 1. There are also antecedent basis issues with “a 
As to claim 16, the relationship between “an audio signal” in line 4 and “an audio signal” in line 1 is unclear. The relationship between “a number of non-uniformly spaced sampling points” in lines 4-5 and “a first/second set of sampling points” in lines 9 and 11 is unclear. 
Claim 16 also has the same issues as claim 1 with respect to the “respective second position” of the first sampling points and the “zero-crossing tangent,” as mentioned above.
Claims 3, 6, and 11-12 are rejected for depending on the above claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JAMES K MOONEY/Primary Examiner, Art Unit 2654